ELIZABETH W. BATES, PETITIONER, v. COMMISSIONER OF INTERNAL REVENUE, RESPONDENT.Bates v. CommissionerDocket No. 10179.United States Board of Tax Appeals4 B.T.A. 1079; 1926 BTA LEXIS 2071; September 27, 1926, Decided *2071  Coupons payable January 1, 1923, and deposited in a bank for collection on December 23, 1922, constitute income of the owner for the year 1923 and not for the year 1922.  Elizabeth W. Bates pro se.  Henry Ravenel, Esq., for the respondent.  SMITH *1079  This is a proceeding for the redetermination of a deficiency in income tax for the year 1923 in the amount of $133.76.  The question presented to whether the petitioner is liable to income tax for the year 1923 upon income returned by her for the year 1922.  *1080  FINDINGS OF FACT.  The petitioner is a resident of Atlanta, Ga.  She filed an incometax return for the year 1922 and included therein $1,115 of coupons on bonds payable on January 1, 1923.  The coupons were deposited in the petitioner's bank on December 23, 1922.  The petitioner did not include this $1,115 in her income-tax return for the year 1923, since she had included it for the preceding year.  The Commissioner added to the income reported for the year 1923 the $1,115 in question.  OPINION.  SMITH: It is the contention of the petitioner that she received income of $1,115 when she deposited coupons of that face value*2072  in her bank on December 23, 1922; that the amount was made available to her at that time and constituted taxable income for 1922.  The Commissioner, on the other hand, contends that the debtor corporations did not pay to interest until on or after January 1, 1923, and that if the petitioner was given credit for the coupons by her bank the bank simply advanced the amount of them as a loan.  There is no evidence before this Board that the petitioner sold her coupons to the bank.  So far as appears from the record, title to the coupons was in the petitioner until they were redeemed by the debtor corporation.  We must therefore hold from the evidence that the income from the coupons was received by the petitioner in 1923.  Judgment for the Commissioner.